STOCK OPTION AGREEMENT

THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.


        THIS STOCK OPTION AGREEMENT (“Agreement”), is made and entered into as
of the 31st day of August, 2004 by and between Blue River Bancshares, Inc.
(“Blue River”), an Indiana corporation, and Heartland Bancshares, Inc.
(“Heartland”), an Indiana corporation,

W I T N E S S E T H:

        WHEREAS, Blue River and Heartland have entered into an Agreement of
Affiliation and Merger (“Merger Agreement”) dated of even date herewith
contemporaneously with the execution of this Agreement. The Merger Agreement
provides for, among other items, the merger of Heartland and Blue River (the
“Merger”) and the conversion of each issued and outstanding share of common
stock of Heartland at the Effective Time (as defined in the Merger Agreement)
into the right to receive 2.54 shares of common stock of Blue River, as may be
adjusted under the Agreement, from Blue River; and

        WHEREAS, Blue River has paid to Heartland the sum of One Hundred and
No/100 Dollars ($100.00) in consideration for the grant of the Option (as
hereinafter defined) by Heartland to Blue River, which has been granted to
further induce Blue River to enter into the Merger Agreement; and

        WHEREAS, Blue River has advised Heartland that the grant by Heartland of
the Option pursuant to this Agreement is a condition to Blue River agreeing to
the terms of the Merger Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises and the cash
payment referenced therein, the receipt of which is hereby acknowledged, the
mutual covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

        1.        Grant of Option.

        (a)         Heartland hereby grants to Blue River an irrevocable option
(the “Option”) to purchase up to two hundred seventy-seven thousand four hundred
forty (277,440) shares (“Option Shares”) of common stock of Heartland (the
“Common Stock”) at a price per Option Share of Twelve and 17/100 ($12.17) (the
“Purchase Price”) on the terms and conditions set forth in this Agreement;
provided that, in no event shall the number of shares for which this Option is
exercisable, together with the number of shares beneficially owned by Blue River
other than shares held by Blue River or a subsidiary in a fiduciary capacity for
a customer as to which it has no equity interest (“Fiduciary Shares”), exceed
19.9% of Heartland’s issued and outstanding shares of Common Stock without
giving effect to any shares subject or issued pursuant to the Option.


        (b)         The number of shares of Common Stock subject to the Option
shall be increased or decreased, as appropriate, in the event that any
additional shares of Common Stock are issued or otherwise become outstanding
(other than pursuant to this Agreement or pursuant to an event described in
Section 8(a) of this Agreement) or existing shares are redeemed, retired or
otherwise become no longer outstanding after the date of this Agreement so that,
after any such issuance, redemption or retirement, together with the number of
shares previously issued pursuant to this Agreement or otherwise beneficially
owned by Blue River or a subsidiary other than Fiduciary Shares, the number of
shares of Common Stock subject to the Option equals 19.9% of the number of
shares of Common Stock then issued and outstanding without giving effect to any
shares subject or issued pursuant to the Option. Nothing contained in this
Section 1(b) or elsewhere in this Agreement shall be considered to authorize
Heartland to issue shares in breach of any provision of the Merger Agreement.


        2.        Exercise of Option.

        (a)         The holder or holders of the Option (the “Holder”) may
exercise the Option, in whole or part, if and when at any time both an Initial
Triggering Event (as defined below) and a Subsequent Triggering Event (as
defined below) shall have occurred prior to the occurrence of an Exercise
Termination Event (as defined below), provided that the Holder shall have sent
notice of such exercise (as required by Section 2 (f)) within six (6) months
following such Subsequent Triggering Event (or such later date as provided in
Section 10).


        (b)         Each of the following shall be an “Exercise Termination
Event” (i) consummation of the Merger at the Effective Time of the Merger
Agreement; (ii) termination of the Merger Agreement in accordance with the
provisions thereof if such termination occurs before the occurrence of an
Initial Triggering Event; and (iii) the passage of twelve (12) months (or such
longer period as is provided in Section 10) after termination of the Merger
Agreement if such termination follows the occurrence of an Initial Triggering
Event. Notwithstanding anything to the contrary in this Agreement: (i) the
Option may not be exercised at any time when Blue River shall be in material
breach of any of its covenants or agreements contained in the Merger Agreement
such that Heartland shall then be entitled to terminate the Merger Agreement as
a result of such material breach; and (ii) this Agreement shall automatically
terminate upon the proper termination of the Merger Agreement (x) by Heartland
as a result of the material breach by Blue River of its covenants or agreements
contained in the Merger Agreement, or (y) by Heartland or Blue River if the
approval by any federal or state governmental authority or regulatory or
administrative agency or commission (each a “Governmental Entity”) necessary to
consummate the Merger shall have been denied by final nonappealable action of
such agency or authority.





-2-

        (c)         The term “Initial Triggering Event” shall mean any of the
following events or transactions occurring on or after the date of this
Agreement:


 

        (i)         Heartland or Heartland Community Bank (“Heartland
Subsidiary”), without having received Blue River’s prior written consent, shall
have entered into an agreement to engage in an Acquisition Transaction (as
defined below) with any person (for purposes of this Agreement, the term
“person” has the meaning given that term in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder) other than Blue River or any of its subsidiaries (a
“Blue River Subsidiary”);


 

        (ii)         the board of directors of Heartland shall have recommended
that the shareholders of Heartland approve or accept any Acquisition Transaction
other than the Merger;


 

        (iii)         any person other than Blue River or any Blue River
Subsidiary shall have acquired beneficial ownership or the right to acquire
beneficial ownership of ten percent (10%) or more of the outstanding shares of
Common Stock (for purposes of this Agreement, the term “beneficial ownership”
has the meaning given that term in Section 13(d) of the Exchange Act and the
rules and regulations thereunder);


 

        (iv)         the shareholders of Heartland shall have voted and failed
to approve the Merger and the Merger Agreement at a meeting that was held for
that purpose or any adjournment or postponement thereof, or such meeting shall
not have been held in violation of the Merger Agreement or shall have been
canceled prior to termination of the Merger Agreement if at such meeting, or
prior to such meeting (or if such meeting shall not have been held or shall have
been canceled, prior to such termination), it shall have been publicly announced
or the shareholders of Heartland shall have been advised that any person (other
than Blue River or any Blue River Subsidiary) shall have made a proposal to
engage in an Acquisition Transaction;





-3-

 

        (v)         the board of directors of Heartland shall have failed to
solicit proxies, consents or votes in favor of the Merger Agreement and the
Company Merger, or the board of directors of Heartland shall not have
recommended, or shall have withdrawn or modified (or publicly announced its
intention to withdraw or modify) in any manner adverse in any respect to Blue
River its recommendation, that the shareholders of Heartland approve the
transactions contemplated by the Merger Agreement at any meeting that was held
for that purpose, in anticipation of engaging in an Acquisition Transaction
(other than with Blue River or any Blue River Subsidiary), or following a
proposal to Heartland to engage in an Acquisition Transaction, or Heartland or
Heartland Subsidiary shall have authorized, recommended or proposed (or publicly
announced or advised its shareholders of its intention to authorize, recommend
or propose) an agreement to engage in an Acquisition Transaction with any person
other than Blue River or any Blue River Subsidiary;


 

        (vi)         any person other than Blue River or any Blue River
Subsidiary shall have filed with the Securities and Exchange Commission (“SEC”)
a registration statement or tender offer materials with respect to a potential
exchange or tender offer that would constitute an Acquisition Transaction (or
filed a preliminary proxy statement with the SEC with respect to a potential
vote by its shareholders to approve the issuance of shares to be offered in such
an exchange or tender offer);


 

        (vii)         Heartland shall have willfully and materially breached any
covenant or obligation contained in the Merger Agreement in anticipation of
engaging in an Acquisition Transaction (other than with Blue River or any Blue
River Subsidiary), and following such breach Blue River would be entitled to
terminate the Merger Agreement; or


 

        (viii)         any person other than Blue River or any Blue River
Subsidiary shall have filed an application or notice with the applicable
Governmental Entity under the Bank Holding Company Act of 1956, the Federal
Deposit Insurance Act, or other applicable state or federal banking laws or
regulations, which application or notice has been accepted for processing, for
approval to engage in an Acquisition Transaction.


 
        For purposes of this Agreement, “Acquisition Transaction” means: (a) a
merger, consolidation, share exchange or any similar transaction, involving
Heartland or Heartland Subsidiary other than the Merger; (b) a purchase, lease
or other acquisition of all or a substantial part of the assets or deposits of
Heartland or Heartland Subsidiary; (c) a purchase or other acquisition
(including by way of merger, consolidation, share exchange or otherwise) of
securities representing ten percent (10%) or more of the voting power of
Heartland or Heartland Subsidiary; or (d) any substantially similar transaction.
In this Agreement, the phrase “in anticipation of engaging in an Acquisition
Transaction” shall include, without limitation, any action taken by Heartland’s
officers or board of directors after any written or oral, authorized or
unauthorized, proposal or expression of interest has been communicated to any
member of Heartland’s management or board of directors concerning an Acquisition
Transaction that in any way would involve Heartland and such proposal or
expression of interest has not been withdrawn at the time of the action.





-4-

        (d)         The term “Subsequent Triggering Event” shall mean either of
the following events or transactions occurring after the date of this Agreement:


 

        (i)         the acquisition by any person (other than Blue River or any
Blue River Subsidiary) of beneficial ownership of twenty percent (20%) or more
of the then outstanding Common Stock; or


 

        (ii)         the consummation of the Acquisition Transaction that
constituted an Initial Triggering Event as described in clause (i) of Section
2(c), except that the percentage referred to for purposes of defining
“Acquisition Transaction” in clause (c) of that definition shall be twenty
percent (20%).


        (e)         Heartland shall notify Blue River promptly in writing of the
occurrence of any Initial Triggering Event or Subsequent Triggering Event
(collectively, “Triggering Events”). The giving of such notice by Heartland
shall not be a condition to the right of Holder to exercise the Option.


        (f)         If Holder is entitled and wishes to exercise the Option (or
any portion thereof), it shall send to Heartland a written notice (the date of
such notice is referred to as the “Notice Date”) specifying: (i) the total
number of shares it will purchase pursuant to such exercise; and (ii) a place
and date not earlier than three business days nor later than forty-five (45)
business days from the Notice Date for the closing of such purchase (the
“Closing Date”); provided, that if prior notification to or approval of any
Governmental Entity is required in connection with such purchase, Holder shall
promptly file the required notice or application for approval, shall notify
Heartland of such filing, and shall expeditiously process the same and the
period of time that otherwise would run pursuant to this sentence shall run
instead from the date on which any required notification periods have expired or
been terminated or such approvals have been obtained and any requisite waiting
period or periods shall have passed. Any exercise of the Option shall be
considered to occur on the Notice Date relating thereto.


        (g)         At the closing referred to in Section 2(f), Holder shall (i)
pay to Heartland the aggregate purchase price for the shares of Common Stock
purchased pursuant to the exercise of the Option in immediately available funds
by wire transfer to a bank account designated by Heartland and (ii) present and
surrender this Agreement to Heartland at its principal executive offices.
Failure or refusal of Heartland to designate such a bank account or accept
surrender of this Agreement shall not preclude Holder from exercising the
Option.





-5-

        (h)         At the closing, simultaneously with the delivery of
immediately available funds as provided in Section 2(g), Heartland shall deliver
to Holder a certificate or certificates representing the number of shares of
Common Stock purchased by Holder and, if the Option should be exercised in part
only, a new Option evidencing the rights of Holder to purchase the balance of
the shares subject to this Option.


        (i)         Certificates for Common Stock delivered at a closing under
this Agreement may be endorsed with a restrictive legend that shall read
substantially as follows:


 
        “The transfer of the shares represented by this certificate is subject
to certain provisions of an agreement, dated as of August 31, 2004, between the
registered holder hereof and Heartland Bancshares, Inc., and to resale
restrictions arising under the Securities Act of 1933, as amended. A copy of
such agreement is on file at the principal office of Heartland and will be
provided to the holder hereof without charge upon receipt by Heartland of a
written request therefor.”


 
        It is understood and agreed that: (i) the reference to the resale
restrictions of the Securities Act of 1933, as amended (the “Securities Act”),
in the above legend shall be removed by delivery of substitute certificate(s)
without such reference if Holder shall have delivered to Heartland a copy of a
letter from the staff of the SEC, or an opinion of counsel, in form and
substance reasonably satisfactory to Heartland, to the effect that such legend
is not required for purposes of the Securities Act; (ii) the reference to the
provisions of this Agreement in the above legend shall be removed by delivery of
substitute certificate(s) without such reference if the shares have been sold or
transferred in compliance with the provisions of this Agreement and under
circumstances that do not require the retention of such reference in the opinion
of counsel to Holder; and (iii) the legend shall be removed in its entirety if
the conditions in the preceding clauses (i) and (ii) are both satisfied. In
addition, such certificates shall bear any other legend as may be required by
law.


        (j)         Upon the giving by Holder to Heartland of the written notice
of exercise of the Option provided for under Section 2(f) and the tender of the
applicable purchase price in immediately available funds, Holder shall be
considered, subject to the receipt of any necessary regulatory approvals, to be
the holder of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that the stock transfer books of Heartland shall then be closed
or that certificates representing such shares of Common Stock shall not then be
actually delivered to Holder. Heartland shall pay all expenses, and any and all
federal, state and local taxes and other charges that may be payable in
connection with the preparation, issuance and delivery of stock certificates
under this Section 2 in the name of Holder or its assignee, transferee or
designee.





-6-

        (k)         Notwithstanding any other provision of this Agreement to the
contrary, in no event shall Blue River (together with any other Holders of the
Option) purchase under the terms of this Agreement that number of shares of
Common Stock that have a “Spread Value” (as defined below) in excess of the Base
Surrender Price (as defined in Section 9). For purposes of this Agreement,
“Spread Value” means the difference between (i) the product of (A) the sum of
the total number of shares of Common Stock that Blue River (together with any
other Holders of the Option) (1) intends to purchase upon exercise of the Option
on the date of exercise and (2) previously purchased pursuant to the prior
exercise of the Option, and (B) the average of the closing bid and asked prices
of Heartland Common Stock as quoted on the NASD OTC Bulletin Board or Nasdaq (as
the case may then be) at the close of trading on the last trading day
immediately preceding the date of exercise, and (ii) the product of (A) the
total number of shares of Common Stock Blue River (together with any other
Holders of the Option) (1) intends to purchase upon exercise of the Option on
the date of exercise and (2) previously purchased pursuant to the prior exercise
of the Option, and (B) the applicable Option Price of such shares of Common
Stock. If the Spread Value exceeds the Base Surrender Price, the number of
shares of Common Stock that Blue River (together with any other Holders of the
Option) is entitled to purchase on the date of exercise shall be reduced to the
greatest number of shares permissible such that the Spread Value equals or is
less than the Base Surrender Price.


3.         Covenants of Heartland. Heartland agrees: (i) that it shall at all
times maintain, free from preemptive rights, sufficient authorized but unissued
or treasury shares of Common Stock so that the Option may be exercised without
additional authorization of Common Stock after giving effect to all other
options, warrants, convertible securities and other rights to purchase Common
Stock; (ii) that it will not, by amendment to its Articles of Incorporation or
through reorganization, consolidation, merger, dissolution or sale of assets, or
by any other voluntary act, avoid or seek to avoid the observance or performance
of any of the covenants, stipulations or conditions to be observed or performed
under this Agreement by Heartland; (iii) promptly to take all action as may from
time to time be required (including (x) complying with all applicable premerger
notification, reporting and waiting period requirements and (y) if, under the
applicable federal or state regulatory requirements or any state or federal
banking law, prior approval of or notice to any Governmental Entity is necessary
before the Option may be exercised, cooperating fully with Holder in preparing
such applications or notices and providing such information to each such
Governmental Entity as it may require) to permit Holder to exercise the Option
and Heartland duly and effectively to issue shares of Common Stock pursuant to
this Agreement; and (iv) promptly to take all action provided in this Agreement
to protect the rights of Holder against dilution.

4.         Exchange of Option. This Agreement (and the Option granted by this
Agreement) are exchangeable, without expense, at the option of Holder, upon
presentation and surrender of this Agreement at the principal office of
Heartland, for other Agreements providing for Options of different denominations
entitling Holder to purchase, on the same terms and subject to the same
conditions as are set forth in this Agreement, in the aggregate the same number
of shares of Common Stock subject to this Option. The terms “Agreement” and
“Option” as used in this Agreement include any stock option agreements and
related options for which this Agreement (and the Option granted by this
Agreement) may be exchanged. Upon receipt by Heartland of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this
Agreement, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Agreement, if mutilated, Heartland will execute and deliver a new Agreement of
like tenor and date. Any such new Agreement executed and delivered shall
constitute an additional contractual obligation on the part of Heartland,
whether or not the Agreement so lost, stolen, destroyed or mutilated shall at
any time be enforceable by anyone.




-7-

5.         Representations and Warranties of Heartland. Heartland hereby
represents and warrants to Blue River as follows:

        (a)         This Agreement and the consummation by Heartland of the
transactions contemplated hereby have been duly authorized and approved by all
necessary corporate action on the part of Heartland, have been duly executed and
delivered by an authorized officer of Heartland and constitute a valid and
binding obligation of Heartland.


        (b)         Heartland is an Indiana corporation duly organized and
validly existing under the laws of the State of Indiana and has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.


        (c)         Heartland has taken all necessary corporate and other action
to authorize and reserve and to permit it to issue the Option Shares pursuant
hereto. Heartland has taken all necessary corporate action to authorize, reserve
and permit it to issue, and at all times from the date of this Agreement through
the termination of this Agreement in accordance with its terms will have
reserved for issuance upon the exercise of the Option, that number of shares of
Common Stock equal to the maximum number of shares of Common Stock at any time
and from time to time issuable under this Agreement, and all such shares, upon
issuance pursuant to this Agreement, will be duly authorized, validly issued,
fully paid, and nonassessable, and will be delivered free and clear of all
claims, liens, encumbrances and security interests and not subject to any
preemptive rights.


        (d)         Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate or result in
any violation of or be in conflict with, result in acceleration or termination
of or constitute a default under any term or provision of the Articles of
Incorporation or By-Laws of Heartland or of any agreement, note, bond,
indenture, instrument, obligation, judgment, decree, order, binding upon or
applicable to Heartland or any Subsidiary or any of their respective properties
or assets.


        (e)         Upon any exercise of the Option, whether in whole or in
part, Blue River shall, with respect to the Option Shares, (i) be entitled to
vote on all matters to come before the shareholders of Heartland at any meeting
thereof, and (ii) be entitled to the same preferences, limitations and relative
voting and other rights (including dividend and distribution rights) as
possessed by all other holders of Heartland Common Stock.





-8-

        (f)         The representations and warranties of Heartland contained
herein are true, accurate and complete on and as of the date hereof in all
material respects, and shall survive the execution of this Agreement.


6.         Representations and Warranties of Blue River. Blue River hereby
represents and warrants to Heartland as follows:

        (a)         This Agreement and the consummation by Blue River of the
transactions contemplated hereby have been duly authorized and approved by all
necessary corporate action on the part of Blue River, have been duly executed
and delivered by an authorized officer of Blue River and constitute a valid and
binding obligation of Blue River. Blue River is a corporation duly organized and
validly existing under the laws of the State of Indiana and has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.


        (b)         Blue River is purchasing the Option, and will purchase any
shares of common stock of Heartland issued to Blue River upon exercise of the
Option, not with a view to the public distribution thereof and will not sell,
assign or transfer the Option or any such shares of common stock issued to Blue
River upon exercise of the Option except in compliance with all applicable laws
and regulations and a legend to such effect shall be noted on the certificate or
certificates representing the Option Shares issued upon exercise of the Option
and stock transfer restrictions may be given with respect thereto to any
transfer agent.


        (c)         The representations and warranties of Blue River contained
herein are true, accurate and complete on and as of the date hereof and shall
survive the execution of this Agreement.





-9-

7.         Registration Rights. Upon the occurrence of a Subsequent Triggering
Event that occurs prior to an Exercise Termination Event, Heartland shall, at
the request of Blue River delivered within twelve (12) months (or such later
period as provided in Section 10) of such Subsequent Triggering Event (whether
on its own behalf or on behalf of any subsequent holder of this Option (or part
thereof) or owner of any of the shares of Common Stock issued pursuant hereto),
promptly prepare, file and keep current a shelf registration statement under the
Securities Act covering any shares issued and/or issuable pursuant to this
Option and shall use its reasonable efforts to cause such registration statement
to become effective and remain current to permit the sale or other disposition
of any shares of Common Stock issued upon total or partial exercise of this
Option (“Option Shares”) in accordance with any plan of disposition requested by
Blue River. Heartland will use its reasonable efforts to cause such registration
statement promptly to become effective and then to remain effective for such
period not in excess of one hundred eighty (180) days from the day such
registration statement first becomes effective or such shorter time as may be
reasonably necessary to effect such sales or other dispositions. Blue River
shall have the right to demand two such registrations. Heartland shall bear the
costs of the first of the two such registrations (including, without limitation,
Heartland’s attorneys’ fees, printing costs and filing fees, except for
underwriting discounts or commissions, brokers’ fees and the fees and
disbursements of Blue River’s counsel related thereto). Notwithstanding the
above, if, at the time of any request by Blue River for registration of Option
Shares as provided above, Heartland is in the process of registration with
respect to an underwritten public offering by Heartland of shares of Common
Stock, and if in the good faith judgment of the managing underwriter or managing
underwriters (or, if none, the sole underwriter or underwriters) of such
offering, the offer and sale of the Option Shares would interfere with the
successful marketing of the shares of Common Stock offered by Heartland, the
number of Option Shares otherwise to be covered in the registration statement
contemplated by this Section 7 may be reduced; provided, that, after any such
required reduction, the number of Option Shares included in such offering for
the account of Holder shall constitute at least twenty-five percent (25%) of the
total number of shares to be sold by Holder and Heartland in the aggregate;
provided further, that if such reduction occurs, then Heartland shall file a
registration statement (which shall not count as one of Holder’s two demand
registrations) for the balance of the Option Shares subject to the registration
demand as promptly as practical as to which no reduction pursuant to this
Section 7 shall be permitted or occur and, if such required reduction occurs in
connection with the Holder’s first demand registration, the twelve (12) month
period referred to in the first sentence of this Section shall be increased to
twenty-four (24) months for the Holder’s second demand registration. Each such
Holder shall provide all information reasonably requested by Heartland for
inclusion in any registration statement to be filed to register Option Shares.
If requested by any such Holder in connection with such registration, Heartland
shall become a party to any underwriting agreement relating to the sale of such
shares, but only to the extent of obligating itself in respect of
representations, warranties, indemnities and other agreements customarily
included in such underwriting agreements for an issuer. Upon receiving any
request under this Section 7 from any Holder, Heartland agrees to send a copy
thereof to any other person known to Heartland to be entitled to registration
rights under this Section 7, in each case by promptly mailing the same, postage
prepaid, to the address of record of the persons entitled to receive such
copies. Notwithstanding anything to the contrary in this Agreement, in no event
shall the number of registrations that Heartland is obligated to effect be
increased by reason of the fact that there shall be more than one Holder as a
result of any assignment or division of this Agreement.




-10-

8.         Adjustment Upon Changes in Capitalization.

        (a)         In the event of any change in, or distributions in respect
of, the Common Stock by reason of stock dividends, split-ups, mergers,
recapitalizations, combinations, subdivisions, conversions, exchanges of shares,
or the like (including any stock dividend split-up or subdivision announced
prior to the date hereof but not yet effective), the type and number of shares
of Common Stock purchasable upon exercise hereof shall be appropriately adjusted
and proper provision shall be made so that, in the event that any additional
shares of Common Stock are to be issued or otherwise become outstanding as a
result of any such change (other than pursuant to an exercise of the Option),
the number of Option Shares that remain subject to the Option shall be increased
so that, after such issuance and together with Option Shares previously issued
pursuant to the exercise of the Option (as adjusted on account of any of the
foregoing changes in the Common Stock), it equals 19.9% of the number of shares
of Common Stock then issued and outstanding. Nothing contained in this Section 8
or elsewhere in this Agreement shall be deemed to authorize Heartland to breach
any provision of the Merger Agreement.


        (b)         Whenever the number of Option Shares purchasable upon
exercise hereof is adjusted as provided in this Section 8, the Purchase Price
shall be adjusted by multiplying the Purchase Price by a fraction, the numerator
of which shall be equal to the number of Option Shares purchasable prior to the
adjustment and the denominator of which shall be equal to the number of shares
purchasable after the adjustment.


9.         Right of Repurchase; Cash Surrender Right.

        (a)         At any time after the occurrence of a Repurchase Event
(defined below): (i) at the request of Holder, delivered prior to an Exercise
Termination Event (or such later period as provided in Section 10), Heartland
(or any successor to Heartland) shall repurchase the Option from Holder at a
price (the “Option Repurchase Price”) equal to the amount by which (x) the
Market/Offer Price (as defined below) exceeds (y) the Option Price, multiplied
by the number of shares for which this Option may then be exercised; and (ii) at
the request of the owner of Option Shares from time to time (the “Owner”),
delivered prior to an Exercise Termination Event (or such later period as
provided in Section 10), Heartland (or any successor to Heartland) shall
repurchase such number of the Option Shares from Owner as Owner shall designate
at a price (the “Option Share Repurchase Price”) equal to the Market/Offer Price
multiplied by the number of Option Shares so designated. The term “Market/Offer
Price” shall mean the highest of: (i) the price per share of Common Stock at
which a tender or exchange offer therefor has been made after the date hereof;
(ii) the price per share of Common Stock to be paid by any third party pursuant
to an agreement entered into with Heartland after the date hereof; (iii) the
highest average of the average closing bid and asked prices for shares of Common
Stock reported on the NASD OTC Bulletin Board for a five (5) consecutive trading
day period within the ninety (90) calendar days immediately preceding the date
Holder gives notice of the required repurchase of this Option or Owner gives
notice of the required repurchase of Option Shares, as the case may be; or (iv)
in the event of a sale of all or any substantial part of the assets or deposits
of Heartland or Heartland Subsidiary, the sum of the net price paid in such sale
for such assets or deposits and the current market value of the remaining assets
of Heartland as determined by a nationally recognized investment banking firm
selected by Holder or Owner, as the case may be, and reasonably acceptable to
Heartland, divided by the number of shares of Common Stock of Heartland
outstanding at the time of such sale. In determining the Market/Offer Price, the
value of consideration other than cash shall be determined by an investment
banking firm selected by Holder or Owner, as the case may be, and reasonably
acceptable to Heartland.





-11-

        (b)         Holder or Owner, as the case may be, may exercise its right
to require Heartland to repurchase the Option and any Option Shares pursuant to
this Section 9 by surrendering for such purpose to Heartland, at its principal
office, a copy of this Agreement or certificates for Option Shares, as
applicable, accompanied by a written notice or notices stating that Holder or
Owner, as the case may be, elects to require Heartland to repurchase this Option
and/or the Option Shares in accordance with the provisions of this Section 9. As
promptly as practicable, and in any event within five business days after the
surrender of the Option and/or certificates representing Option Shares and the
receipt of such notice or notices relating thereto, Heartland shall deliver or
cause to be delivered in immediately available funds to Holder the Option
Repurchase Price and/or to Owner the Option Share Repurchase Price therefor or
the portion thereof that Heartland is not then prohibited under applicable law
and regulation from so delivering.


        (c)         To the extent that Heartland is prohibited under applicable
law or regulation from repurchasing the Option and/or the Option Shares in full,
Heartland shall immediately so notify Holder and/or Owner and thereafter deliver
or cause to be delivered in immediately available funds, from time to time, to
Holder and/or Owner, as appropriate, the portion of the Option Repurchase Price
and the Option Share Repurchase Price, respectively, that it is no longer
prohibited from delivering, within five business days after the date on which
Heartland is no longer so prohibited; provided, that if Heartland at any time
after delivery of a notice of repurchase pursuant to Section 9(b) is prohibited
under applicable law or regulation from delivering to Holder and/or Owner, as
appropriate, the Option Repurchase Price and the Option Share Repurchase Price,
respectively, in full (and Heartland hereby undertakes to use its reasonable
efforts to obtain all required regulatory and legal approvals and to file any
required notices as promptly as practicable in order to accomplish such
repurchase), Holder or Owner may revoke its notice of repurchase of the Option
or the Option Shares either in whole or to the extent of the prohibition,
whereupon, in the latter case, Heartland shall promptly: (i) deliver to Holder
and/or Owner, as appropriate, that portion of the Option Repurchase Price or the
Option Share Repurchase Price that Heartland is not prohibited from delivering;
and (ii) deliver, as appropriate, either (A) to Holder, a new Agreement
evidencing the right of Holder to purchase that number of shares of Common Stock
obtained by multiplying the number of shares of Common Stock for which the
surrendered Agreement was exercisable at the time of delivery of the notice of
repurchase by a fraction, the numerator of which is the Option Repurchase Price
less the portion of the Option Repurchase Price previously delivered to Holder
and the denominator of which is the Option Repurchase Price, and/or (B) to
Owner, a certificate for the Option Shares it is then so prohibited from
repurchasing. If an Exercise Termination Event shall have occurred prior to the
date of the notice by Heartland described in the first sentence of this Section
9(c), or shall be scheduled to occur at any time before the expiration of a
period ending on the thirtieth day after such date, Holder shall nonetheless
have the right to exercise the Option until the expiration of such thirty (30)
day period.





-12-

        (d)         For purposes of this Section 9, a “Repurchase Event” shall
be considered to have occurred upon the occurrence of any of the following
events or transactions after the date of this Agreement and prior to the
occurrence of an Exercise Termination Event (or such later date as provided in
Section 10):


 

        (i)         the acquisition by any person (other than Blue River or any
Blue River Subsidiary) of beneficial ownership of fifty percent (50%) or more of
the then outstanding Common Stock; or


 

        (ii)         the consummation of any Acquisition Transaction described
in clause (i) of Section 2(c), except that the percentage referred to for
purposes of defining “Acquisition Transaction” in clause (c) of that definition
shall be fifty percent (50%).


        (e)         Blue River may, at any time following a Repurchase Event
that occurs prior to the occurrence of an Exercise Termination Event (or such
later period as provided in Section 10), relinquish the Option (together with
any Option Shares issued to and then owned by Blue River) to Heartland in
exchange for a cash fee equal to the Surrender Price; provided, that Blue River
may not exercise its rights pursuant to this Section 9(e) if Heartland has
repurchased the Option (or any portion thereof) or any Option Shares pursuant to
Section 9(a). The “Surrender Price” shall be equal to $1,000,000 (the “Base
Surrender Price”) (i) plus, if applicable, Blue River’s purchase price with
respect to any Option Shares and (ii) minus, if applicable, the excess of (A)
the net cash amounts, if any, received by Blue River pursuant to the sale of
Option Shares (or any other securities into which such Option Shares were
converted or exchanged) to any party, over (B) the Option Price.


        (f)         Blue River may exercise its right to relinquish the Option
and any Option Shares pursuant to Section 9(e) by surrendering to Heartland, at
its principal office, a copy of this Agreement together with certificates for
Option Shares, if any, accompanied by a written notice stating (i) that Blue
River elects to relinquish the Option and Option Shares, if any, in accordance
with the provisions of Section 9(e) and (ii) the Surrender Price. The Surrender
Price shall be payable in immediately available funds on or before the second
business day following receipt of such notice by Heartland.


        (g)         To the extent that Heartland is prohibited under applicable
law or regulation from paying the Surrender Price to Blue River in full,
Heartland shall immediately so notify Blue River and thereafter deliver or cause
to be delivered, from time to time, to Blue River, the portion of the Surrender
Price that it is no longer prohibited from paying, within five business days
after the date on which Heartland is no longer so prohibited; provided, that if
Heartland at any time after delivery of a notice of surrender pursuant to
Section 9(f) is prohibited under applicable law or regulation from paying to
Blue River the Surrender Price in full: (i) Heartland shall (A) use its
reasonable efforts to obtain all required regulatory and legal approvals and to
file any required notices as promptly as practicable in order to make such
payments, (B) within five (5) days of the submission or receipt of any documents
relating to any such regulatory and legal approvals, provide Blue River with
copies of the same, and (C) keep Blue River advised of both the status of any
such request for regulatory and legal approvals, as well as any discussions with
any relevant regulatory or other third party reasonably related to the same; and
(ii) Blue River may revoke such notice of surrender by delivery of a notice of
revocation to Heartland and, upon delivery of such notice of revocation, the
date of any Exercise Termination Event shall be extended to a date six (6)
months from the date on which the Exercise Termination Event would have occurred
if not for the provisions of this Section 9(g) (during which period Blue River
may exercise any of its rights under this Agreement, including any and all
rights pursuant to this Section 9).





-13-

10.        Extension of Certain Time Periods. The time periods for the exercise
of certain rights under Sections 2, 7, 9, and 11 shall be extended: (i) to the
extent necessary to obtain all regulatory approvals for the exercise of such
rights (for so long as the Holder or Owner, as the case may be, is using
reasonable efforts to obtain such regulatory approvals) and for the expiration
of all statutory waiting periods; (ii) to the extent necessary to avoid
liability under Section 16(b) of the Exchange Act by reason of such exercise;
and (iii) in the event that an Initial Triggering Event may occur pursuant to
Section 2(c)(vii) of this Agreement, after the passage of a period of time or
cure period under the Merger Agreement, for a period of time equal to any notice
or cure periods provided to Heartland in connection with any breach that would
permit Blue River to terminate the Merger Agreement.

11.        Assignment. Neither party to this Agreement may assign any of its
rights or obligations under this Agreement or the Option created under this
Agreement to any other person without the express written consent of the other
party, except that if a Subsequent Triggering Event shall have occurred prior to
an Exercise Termination Event, Blue River, subject to the express provisions of
this Agreement, may assign in whole or in part its rights and obligations under
this Agreement; provided, that until the date thirty (30) days following the
date on which the last of all applicable Governmental Entities has approved an
application by Blue River to acquire the shares of Common Stock subject to the
Option, Blue River may not assign its rights under the Option except in: (i) a
widely dispersed public distribution; (ii) a private placement in which no one
party acquires the right to purchase in excess of two percent (2%) of the voting
shares of Heartland; (iii) an assignment to a single party (such as a broker or
investment banker) for the purpose of conducting a widely dispersed public
distribution on Blue River’s behalf; or (iv) any other manner approved by all
applicable Governmental Entities.

12.        Cooperation. Blue River and Heartland each will use its reasonable
efforts to make all filings with, and to obtain consents of, all third parties
and Governmental Entities necessary to the consummation of the transactions
contemplated by this Agreement.




-14-

13.        Injunction; Specific Performance. Each of the parties hereto hereby
acknowledges that the other party will suffer irreparable damage and injury and
will not have an adequate remedy at law in the event of any breach of any of its
obligations under this Agreement. Accordingly, in the event of such a breach or
of a threatened or attempted breach, in addition to all other remedies to which
each party hereto is entitled to at law, each party shall be entitled to a
temporary and permanent injunction (without the necessity of showing any actual
damage) or a decree of specific performance of the provisions hereof, and no
bond or other security shall be required in that connection. The remedies
described in this Section 13 shall not be exhaustive and shall be in addition to
all other remedies that either party may have at law, in equity or otherwise.

14.        Miscellaneous.

        (a)         This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.


        (b)         This Agreement may be modified, amended or supplemented only
by a written agreement executed by the parties hereto.


        (c)         All notices, requests and other communications hereunder
shall be in writing and shall be delivered by hand, by certified United States
mail (return receipt requested, first-class postage pre-paid) or by overnight
express receipted delivery service (i) to Blue River Bancshares, Inc., at 29
East Washington Street, Shelbyville, Indiana 46176, attention: Russell Breeden,
III, and (ii) to Heartland Bancshares, Inc., at 420 North Morton Street,
Franklin, Indiana 46131, attention: Steve Bechman.


        (d)         In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein. All provisions of this Agreement are severable from one
another, and the unenforceability or invalidity of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions of this Agreement. Should any court or government agency or authority
interpreting this Agreement deem any provision to be unreasonably broad or
unenforceable, the parties intend for such court, agency or authority, to the
greatest extent possible, to reduce the breadth, scope or amount of the
provision to the maximum legally allowable parameters or amount rather than
deeming such provision completely unenforceable or invalid. If for any reason
such court, agency or authority determines that Holder is not permitted to
acquire, or Heartland is not permitted to repurchase pursuant to Section 9, the
full number of shares of Common Stock provided in Section 1 (as such number may
be adjusted pursuant to this Agreement), it is the express intention of
Heartland to allow Holder to acquire or to require Heartland to repurchase such
lesser number of shares as may be permissible, without any amendment or
modification of this Agreement.





-15-

        (e)         This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.


        (f)         The headings in this Agreement have been inserted solely for
convenience and ease of reference and shall not be considered in the
interpretation or construction of this Agreement.


        (g)         This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without giving effect to the
choice of law principles thereof.


        (h)         This Agreement supersedes all other prior understandings,
commitments, representations, negotiations or agreements, whether oral or
written, between the parties hereto relating to the matters contemplated by this
Agreement and constitutes the entire agreement between the parties hereto
relating to the subject matter hereof.


        (i)         No waiver by any party hereto of any right or provision of
this Agreement shall be effective unless the same shall be in writing and signed
by the waiving party. The failure in one or more instances of any party to
enforce any term or provision of this Agreement or to exercise any right or
remedy shall not prohibit any subsequent enforcement or exercise thereof or
constitute a waiver of any such term, provision, right or remedy. The waiver by
any party hereto of a breach of or noncompliance with any term, covenant,
restriction or provision of this Agreement shall not operate or be construed as
a continuing waiver or as a waiver of any other or subsequent breach or
noncompliance hereunder.


        (j)         This Agreement is the product of negotiation by both parties
hereto and shall be deemed to have been drafted by both parties hereto. This
Agreement shall be construed in accordance with the fair meaning of its
provisions and its language shall not be strictly construed against, nor shall
ambiguities be resolved against, either party.


        (k)         For purposes of this Agreement, the term “Entity” shall mean
any individual, person, proprietorship, partnership, limited liability company,
corporation, organization, firm, business, joint venture, association, trade
group, trust or other entity whatsoever.


        (l)         Except as otherwise expressly provided by this Agreement,
each party shall bear and pay all costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under this Agreement,
including fees and expenses of its own financial consultants, investment
bankers, accountants, and counsel.


* * * * * *




-16-

        IN WITNESS WHEREOF, the undersigned have executed, entered into and
delivered this Agreement as of the day and year first above written.

  BLUE RIVER BANCSHARES, INC.


By:  /s/ Russell Breeden, III

--------------------------------------------------------------------------------

Russell Breeden, III, Chairman and
Chief Executive Officer

ATTEST:


By:  /s/ Randy J. Collier

--------------------------------------------------------------------------------

Randy J. Collier, Secretary



  HEARTLAND BANCSHARES, INC.


By:  /s/ Steve Bechman

--------------------------------------------------------------------------------

Steve Bechman, President

ATTEST:


By:  /s/ Jeffrey L. Goben

--------------------------------------------------------------------------------

Jeffrey L. Goben, Secretary 




-17-